Citation Nr: 0707395	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  03-23 526	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by chest pain.

2.  Entitlement to an increased rating for residuals of 
fractures of the left scapula and left third rib, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to June 
1976, and from July 1976 to June 1996.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2001 RO rating decision that denied the 
veteran's claim of entitlement to service connection for a 
disability manifested by chest pain, and also granted a 10 
percent rating for residuals of fractures of the left scapula 
and left third rib.  The veteran appealed for service 
connection and for an increased rating.  

This case was remanded by the Board in November 2005 for 
additional development, all of which was accomplished, 
including assumption of jurisdiction by the agency of 
original jurisdiction (AOJ) of a new issue of entitlement to 
service connection for residuals of alleged fractures of the 
first and second ribs, which was referred to the AOJ by the 
Board.  While on remand, the AOJ increased the veteran's 
rating for residuals of fractures of the left scapula and 
left third rib from 10 percent to 20 percent; he was notified 
of this increase in July 2006.  In January 2007, the Board 
received written correspondence from the veteran stating that 
he wished to withdraw his appeal of both of the captioned 
claims.


FINDING OF FACT

On January 9, 2007, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
veteran, through his authorized representative, that a 
withdrawal of this appeal is requested.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).  The veteran, 
through his authorized representative, has withdrawn this 
appeal and, hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.


ORDER

The appeal is dismissed.



		
STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


